Title: To George Washington from James Duane, 3 October 1789
From: Duane, James
To: Washington, George


          
            Sir
            New York 3d October 1789.
          
          I want words to express, as I ought, my grateful acknowledgements for the high honor of your communication this day enclosing my Commission as district Judge.
          Happy in seeing, thro many difficulties, the first object of my wishes accomplished by the establishment of our national government, I aspired after no personal emoluments or promotion; but was contented to contribute the little in my power to it’s prosperity in the public stations I possessed, or in private life. Unexpectedly, and I fear from too partial an estimate of my abilities; ranked among those distinguished Characters on whom you are pleased to rely to give stability and dignity to our national government; I can only promise that if my success shall any wise equal the rectitude of my intentions, and the fervor of my desire to promote the happiness of our Country and the glory of your administration, my appointment will not prove a misfortune.
          
          That you may long continue to preside over our Nation in glory and tranquillity, is the earnest prayer of him who has the honor to be with the utmost respect and most inviolable attachment Sir Your most obedient most obliged and most faithful Servant
          
            Jas Duane
          
        